Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 6, 2022. Claims 1, 4-5, 7, 11-18, 20 and 22-27 are pending. Claims 11-15 are withdrawn. Claims 1, 4-5, 7, 16-18, 20 and 22-27 are currently examined on elected species of QX for the species which the heterologous S protein is from and the corresponding SEQ ID NOs: 7 and 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection - Maintained) Claims 1, 4-5, 7, 16-18, 20 and 22-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Britton et al. (US 2012/0177675 A1, published on July 12, 2012), Armesto et al. (PLoS ONE, 2011, 6(8): e24352. Submitted in IDS filed on Dec. 11, 2019), and Bickerton et al. (J Gen Virol. 2018 Dec; 99(12):1681-1685. Epub 2018 Oct 24).
Base claims 1 and 16 are amended to recite “wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 90% sequence identity to at least one of SEQ ID NOs: 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, or 16 or wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 7.”  By reciting “or a fragment thereof” this limitation does not require that the heterologous IBV S sequence in the recombinant IBV comprise the recited “an amino acid sequence having at least 90% sequence identity to at least one of SEQ ID NOs: 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, or 16 or wherein the heterologous IBV S protein or fragment thereof comprises an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 7”, because the phrase “fragment thereof” encompasses any stretch of amino acids in the specified S protein (it even encompasses a two amino acid “sequence”). E.g., any heterologous S protein from an avian IBV may be considered as comprising a “fragment thereof” of a heterologous IBV S protein comprising an amino acid sequence having at least 99% sequence identity to SEQ ID NO: 7.
Moreover, GenBank: ATE90980.1 (of record in the previous Office actions) discloses the amino acid sequence of the S protein of a QX genotype IBV strain L1148, which is 99% identical to SEQ ID NO: 7, indicating that an IBV S protein comprising amino acids at least 99% identical to SEQ ID NO: 7 is known in the art at the time of invention. Additionally, GenBank: CAZ86699.1 (dated Oct. 23, 2009) discloses amino acid sequence of S protein of an IBV that is 99% identical to SEQ ID NO: 8, indicating that an IBV S protein comprising amino acids at least 99% identical to SEQ ID NO: 8 is known in the art at the time of invention.
Applicant argues that Britton teaches a chimeric IBV based on an M41 strain (a Massachusetts genotype and serotype) with a homologous S2 subunit of the S protein of IBV Beaudette (a Massachusetts genotype and serotype), and that Britton fails to teach a recombinant IBV containing an H52 IBV backbone and a heterologous non-Massachusetts genotype or serotype IBV S protein or fragment thereof as claimed in amended Claims 1 and 16 and fails to teach a recombinant IBV with the claimed S protein sequence characteristics. Applicant argues that Arnesto teaches a recombinant IBV with the genetic backbone of Beau-R, but expressing the spike protein of the pathogenic IBV strain 4/91(UK). Applicant argues that Bickerton teaches a recombinant IBV with the genetic backbone of Beau-R, but replacing the S1 subunit of the IBV spike (S) glycoprotein with the S1 subunit from the H120 (a vaccine train of IBV) or QX (a virulent field strain of IBV) in order to grow the recombinant IBV in Vero cells. Applicant thus argues that nothing in Britton, Arnesto, Bickerton nor GenBank, alone or in combination, teach, suggest or imply a recombinant IBV containing an H52 backbone with a heterologous IBV S protein of a non-Massachusetts genotype or serotype and the heterologous IBV S protein or fragment thereof, as claimed.
Applicant’s arguments are not persuasive. As indicated in the rejection body in the previous Office action, Britton, Armesto and Bickerton each teach the practice of replacing the S gene (or a part thereof, e.g. the S1 gene) of a Massachusetts strain IBV (Beau-R in Armesto or H52 in Britton) with a S gene or part thereof from a heterologous strain, suggesting that production of chimeric rlBVs with the S gene or part thereof replaced by one from a heterologous strain is known and routinely practiced in the art for the purpose of either studying host cell tropism or vaccine protection. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Britton, Armesto and Bickerton to arrive at the invention as claimed. E.g., One would have been motivated to substitute the backbone of strain Beau-R in Armesto with that of H52, also of a Massachusetts strain, taught in Britton to construct a chimeric H52-based vaccine expressing a heterologous S gene or fragment thereof from strains 4/91(UK) or QX, in the same way as taught in Armesto and Bickerton to compare the differences between the strains Beau-R and H52 as backbones in expressing a heterologous pathogenic S gene. There is a reasonable expectation of success that a chimeric rlBV comprising a H52 backbone and an S gene or fragment thereof from a non-Massachusetts strain (e.g. 4/91 or QX) can be constructed and tropism or immunogenic properties be tested, based on teachings of Britton, Armesto and Bickerton.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648